*585On Petition for Rehearing.
Ewbank, C. J.
Appellant insists that the decision of the Appellate Court on a former appeal (70 Ind. App. 336) is not “the law of the case”, and as-signs as' a reason the alleged impossibility for the appellant, after having obtained a reversal of the first judgment by its appeal to the Appellate Court, to bring the opinion of that court before the Supreme Court for review. But it has been decided that an appellant dissatisfied with the declaration of the law by the Appellate Court in reversing a judgment may petition for the modification of its opinion, and, upon the overruling of such petition, may then petition the Supreme Court to transfer the cause. United States Cement Co. v. Cooper (1909), 172 Ind. 599, 602, 88 N. E. 69; Ewbank’s Manual (2d ed.) §247a.
Every railroad corporation is required by the statute under which it is incorporated and operates as a common carrier to start and run its cars for the transportation of passengers at regular times, to be fixed by public notice, and to furnish sufficient accommodation for the transportation of all such passengers as shall, within a reasonable time previous thereto, offer or be ^offered for transportation at the place of starting, and at stopping places established for receiving and discharging way-passengers; and to take, transport and discharge such passengers at, from and to such places, upon payment of fares therefor; and in case of its refusal so to take and transport any passenger, such corporation is liable to the party aggrieved for all damages caused by the refusal. §§5271, 5314 Burns 1914, §§3925, 3926 R. S. 1881.
Appellant’s petition for a rehearing is overruled.